DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/21/2021 has been entered.  Claims 1, 9, 12, and 16 have been amended. Claim 5 has been canceled.  Accordingly, claims 1-4 and 6-18 are currently pending in the application.  
Applicant's amendments to claims 9 and 16 have overcome the 112(b) rejections previously set forth in the Office Action mailed 03/19/2021.  Applicant's amendments to the claims 1 and 12 have overcome the 103 rejections in view of Briselden (US 2010/0279007 - of record) in view of Rabinovich (US 6,459,069 - of record) previously set forth in the Office Action mailed 03/19/2021.

Reasons for Allowance
Claims 1-4 and 6-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method as instantly claimed is that while the prior art Briselden (US 2010/0279007 - of record) in view of Rabinovich (US 6,459,069 - of record) teaches filling a cast with a slurry; drying the slurry to form a greenbody preform; removing at least some of the green surface layer including excess material; infiltrating the greenbody preform and the green surface layer with a molten infiltrant to form a ceramic matrix composite article including the surface layer; and machining the ceramic matrix composite article to remove some of the surface layer including excess material to define a contact surface for contacting another 
Regarding claim 12, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method as instantly claimed is that while the prior art Briselden (US 2010/0279007 - of record) in view of Rabinovich (US 6,459,069 - of record) teaches 
a porous preform comprising a reinforcement material; impregnating the porous preform; drying the slurry to form a greenbody preform; infiltrating the greenbody preform with a molten infiltrant to form a ceramic matrix composite article including the excess material; and machining the ceramic matrix composite article to remove some of the surface layer including excess material to define a contact surface for contacting another component. However, the prior art of record does not teach or suggest placing a porous preform in a mold adjacent a cast nor impregnating the porous preform and a space between the porous preform and the cast with a slurry comprising a ceramic matrix precursor to form an impregnated porous preform including a surface layer including excess material, wherein the shape of the surface layer including the excess material is defined by a negative of the cast.
 Claims 1-4, 6-11, and 13-18 are allowed because the claims are dependent upon allowable independent claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                   

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743